Filed 4/27/22 Springbrook Heritage Alliance v. City of Riverside CA4/2
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 SPRINGBROOK HERITAGE
 ALLIANCE,
                                                                         E076462
          Plaintiff and Appellant,
                                                                         (Super. Ct. No. RIC1900694)
 v.
                                                                         OPINION
 CITY OF RIVERSIDE et al.,

          Defendants and Respondents;

 TRANSITION PROPERTIES, LP, et al.,

       Real Parties in Interest and
 Respondents.


         APPEAL from the Superior Court of Riverside County. Sunshine S. Sykes, Judge.

Dismissed.

         Brandt-Hawley Law Group and Susan Brandt-Hawley, for Plaintiff and Appellant.

         Office of the City Attorney, Phaedra A. Norton and Anthony L. Beaumon; for

Defendants and Respondents.




                                                             1
       Allen Matkin Leck Gamble Mallory & Natsis, K. Erik Friess and Andrew Lee, for

Real Parties in Interest and Respondents.

                                              I.

                                     INTRODUCTION

       The City of Riverside approved the construction of a 300,000-plus square foot

warehouse (the project). In response, Springbrook Heritage Alliance filed a petition

under the California Environmental Quality Act (CEQA) challenging the project.

Springbrook argued that the City erroneously approved the project after adopting a

mitigated negative declaration (MND) instead of conducting an environmental impact

report (EIR). The trial court denied the petition.

       Springbrook appealed. After we issued a tentative opinion but before we held oral

argument, the parties informed us that they had reached a settlement. The parties then

stipulated to dismissing the appeal with various terms. We exercise our discretion to

dismiss the appeal without reaching the merits.

                                             II.

                   FACTUAL AND PROCEDURAL BACKGROUND

       A. The Project

       The project’s location is a 15.9-acre, four-lot site on Center Street in north

Riverside along the City’s border with the City of Colton. There is a soccer field to the

southwest of the project site. The Trujillo Adobe, a Riverside County Landmark, a State

of California Point of Interest, and a Historical Landmark, is about 930 feet to the east. It



                                              2
was built in 1862, making it “the oldest non-Native American structure remaining in

Western Riverside County.”

       The parcels directly to the north (in Colton) and to the east (in both Riverside and

Colton) of the project are used predominantly for industry. They include a warehouse, a

port-a-potty servicer, a semi-truck and trailer storage yard, a grease manufacturer, a

concrete contractor, a steel storage yard, and a construction storage yard.

       Respondent Transition Properties applied to the City to build the project. The

proposed project is a 308,000 square foot warehouse with access only via Center Street.

It includes “110,591 square feet of landscaping, the potential for up to 167 passenger

vehicle parking stalls, 237 truck trailer stalls, and 62 loading docks.” Construction of the

project would take about 19 months.

       B. The Project’s Approval Process

       In November 2017, a consulting group prepared an Initial Study “to assess the

short-term, long-term, and cumulative environmental impacts that could result from the []

project.” Based on the Initial Study, the City determined that the project’s potential

environmental effects would be less than significant after implementing mitigation

measures. The City thus prepared an MND instead of an EIR.

       After the City’s Design Review Committee administratively approved the project

and adopted the MND for the project in February 2018, Springbrook appealed the

decision through three stages of City review.




                                             3
       The first stage was the City’s Planning Commission, which unanimously

determined that the project “will not have a significant effect on the environment based

on the findings set forth in the case record.” The Planning Commission, therefore, denied

Springbrook’s appeal and approved of construction of the project with an MND only.

       Springbrook then appealed to the City’s Land Use Committee, which

recommended by a 2-1 vote that the City approve the project. The committee concluded,

however, that the full City Council had to decide whether to approve the project.

       Thus, the third and final stage of Springbrook’s appeal was to the City Council.

The City Council held two hearings on the matter. The first was a public hearing in

October 2018. After receiving comments from the public, the City voted to approve the

project in December 2018, at a closed hearing. The City issued minutes from the hearing

explaining that the City “determined that the proposed project will not have a significant

effect on the environment based on the findings set forth in the case record” and thus

adopted the MND.

       C. Trial Court Proceedings

       Springbrook petitioned the trial court for a writ of mandamus directing the City

“to set aside the project and reconsider approval only if it conducts an EIR process to

analyze environmental impacts and identify and adopt feasible mitigations and

alternatives.” The trial court denied Springbrook’s petition in a one-line minute order

that stated, “Petition denied – entire case dispositioned.” Springbrook timely appealed.




                                             4
                                            III.

                                REQUEST FOR DISMISSAL

       An appellant may not dismiss an appeal as a matter of right. (Huschke v. Slater

(2008) 168 Cal.App.4th 1153, 1160 [imposing $6,000 sanctions on attorney for

unreasonable delay in notifying appellate court that parties had settled and dismissed the

underlying case].) Rather, pursuant to California Rules of Court, rule 8.244(c)(2), “[o]n

receipt of a request or stipulation to dismiss, the court may dismiss the appeal and direct

immediate issuance of the remittitur.” (Italics added.) Thus, dismissal is discretionary.

Here, because the parties have settled, we grant the parties’ request to dismiss the appeal.

                                            IV.

                                      DISPOSITION

       Pursuant to the parties’ stipulation, (1) Springbrook’s appeal is dismissed with

prejudice and (2) the remittitur shall issue immediately. Each party shall bear their own

costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                CODRINGTON
                                                                                              J.
We concur:


RAMIREZ
                        P. J.


MILLER
                           J.


                                             5